                                                                   Case 2:18-cv-03274-JAM-KJN Document 41 Filed 10/30/20 Page 1 of 4


                                                               1   GREGORY R. DE LA PEÑA (SBN 126626)
                                                                   Email: gdelapena@dlphlaw.com
                                                               2   THOMAS J. O’BRIEN (SBN 274969)
                                                                   Email: tobrien@dlphlaw.com
                                                               3   ROBERT CARROLL III (SBN 314345)
                                                                   Email: rcarroll@dlphlaw.com
                                                               4   DE LA PEÑA & HOLIDAY, LLP
                                                                   One Embarcadero Center, Suite 2860
                                                               5   San Francisco, CA 94111
                                                                   Telephone: (415) 268-8000
                                                               6   Facsimile:     (415) 268-8180
                                                               7   Attorneys for Defendants
                                                                   ROBERT PETREE and HUB INTERNATIONAL
                                                               8   INSURANCE SERVICES, INC.
                                                               9   ANTHONY J. DECRISTOFOR (SBN 166171)
                                                                   anthony.decristoforo@ogletree.com
                                                              10   DANIEL E. RICHARDSON, SBN 289327
DE LA PEÑA & HOLIDAY LLP




                                                                   daniel.richardson@ogletree.com
                                                              11   OGLETREE, DEAKINS, NASH,
                    Tel. (415) 268-8000 Fax” (415) 268-8180




                                                                   SMOAK & STEWART, P.C.
                      One Embarcadero Center, Suite 2860




                                                              12   500 Capitol Mall, Suite 2500
                             San Francisco, CA 94111




                                                                   Sacramento, CA 95814
                                                              13   Telephone: (916) 840-3150
                                                                   Facsimile:     (415) 840-3159
                                                              14
                                                                   Attorneys for Plaintiff
                                                              15   ARTHUR J. GALLAGHER & CO.
                                                              16
                                                                                                   UNITED STATES DISTRICT COURT
                                                              17
                                                                                               EASTERN DISTRICT OF CALIFORNIA
                                                              18
                                                                                                      SACRAMENTO DIVISION
                                                              19
                                                                   ARTHUR J. GALLAGHER & CO.,                         CASE NO. 2:18-CV-03274-JAM-KJN
                                                              20
                                                                                      Plaintiff,                      ASSIGNED TO THE HONORABLE
                                                              21                                                      JOHN A. MENDEZ
                                                                                          v.
                                                              22                                                      JOINT STIPULATION AND
                                                                   ROBERT PETREE, HUB INTERNATIONAL                   [PROPOSED] ORDER TO CONTINUE
                                                              23   INSURANCE SERVICES, INC. and DOES 1-               THE PARTIES’ RESPECTIVE
                                                                   25, inclusive,                                     MOTIONS TO COMPEL FURTHER
                                                              24                                                      RESPONSE TO DISCOVERY
                                                                                     Defendants.
                                                              25                                                      Complaint Filed:               12/27/2018
                                                                                                                      F.A.C. Filed:                  02/06/2020
                                                              26                                                      Trial Date:                    03/01/2021
                                                              27                                       JOINT STIPULATION

                                                              28          Plaintiff ARTHUR J. GALLAGHER & CO. (“PLAINTIFF”) and Defendants ROBERT
                                                                   194332                                         1                   CASE NO. 2:18-CV-03274-JAM-KJN
                                                                     JOINT STIPULATION AND ORDER TO CONTINUE THE PARTIES’ RESPECTIVE MOTIONS TO COMPEL FURTHER
                                                                                                       RESPONSE TO DISCOVERY
                                                                   Case 2:18-cv-03274-JAM-KJN Document 41 Filed 10/30/20 Page 2 of 4


                                                               1   PETREE and HUB INTERNATIONAL INSURANCE SERVICES, INC. (“DEFENDANTS”)
                                                               2   (PLAINTIFF and DEFENDANTS, collectively “PARTIES”), hereby stipulate and ask the Court
                                                               3   to Order the following in regards to the Parties’ respective motions to compel further discovery,
                                                               4   presently set to be heard on November 5, 2020:
                                                               5          1. WHEREAS, Plaintiff filed its MOTION to COMPEL Answers to Interrogatories and
                                                               6              Requests for Production (“Plaintiff’s Motion”) on September 20, 2020, originally set
                                                               7              to be heard on October 22, 2020;
                                                               8          2. WHEREAS, Defendant filed its MOTION TO COMPEL Further Response to
                                                               9              Requests for Production of Documents and Interrogatories (“Defendant’s Motion”),
                                                              10              originally set to be heard on November 5, 2020;
DE LA PEÑA & HOLIDAY LLP




                                                              11          3. WHEREAS, on October 19, 2020 the Court, on its own motion, continued Plaintiff’s
                    Tel. (415) 268-8000 Fax” (415) 268-8180
                      One Embarcadero Center, Suite 2860




                                                              12              Motion to November 5, 2020, to be heard concurrently with Defendant’s Motion;
                             San Francisco, CA 94111




                                                              13          4. WHEREAS, the Court’s October 19, 2020 order “strongly encouraged” the Parties
                                                              14              to “work together to resolve matters prior to” November 5, 2020;
                                                              15          5. WHEREAS, on October 28, 2020, the Court, on its own motion, continued Plaintiff’s
                                                              16              Motion to November 5, 2020, to be heard concurrently with Defendant’s Motion;
                                                              17          6. WHEREAS, the Court’s October 28, 2020 order “strongly encouraged” the Parties
                                                              18              to “work together to resolve matters prior to” November 12, 2020;
                                                              19          7. WHEREAS, the Parties are committed to resolving as much of the disputed matters as
                                                              20              is possible prior to the hearing date;
                                                              21          8. WHEREAS, the Parties agree that more time will better allow them to resolve as much
                                                              22              of the disputed matters as is possible prior to the hearing date;
                                                              23

                                                              24          Accordingly, the Parties hereby STIPULATE and Request the Court continue the
                                                              25   November 12, 2020 date for the Parties’ respective motions from its current date of
                                                              26   November 12, 2020 to December 3, 2020.
                                                              27          Good cause exists for this continuance as the Parties continue to work through issues
                                                              28   related to the disputes giving rise to the Motions. For this reason, the Parties ask the Court to grant
                                                                   194332                                         2                   CASE NO. 2:18-CV-03274-JAM-KJN
                                                                     JOINT STIPULATION AND ORDER TO CONTINUE THE PARTIES’ RESPECTIVE MOTIONS TO COMPEL FURTHER
                                                                                                       RESPONSE TO DISCOVERY
                                                                   Case 2:18-cv-03274-JAM-KJN Document 41 Filed 10/30/20 Page 3 of 4


                                                               1   the continuance as requested.
                                                               2

                                                               3   IT IS SO STIPULATED.
                                                               4
                                                                   Dated: October 28, 2020                                   DE LA PEÑA & HOLIDAY, LLP
                                                               5

                                                               6
                                                                                                                             /s/ THOMAS J. O’BRIEN
                                                               7                                                             GREGORY R. DE LA PEÑA
                                                               8                                                             THOMAS J. O’BRIEN
                                                                                                                             ROBERT CARROLL III
                                                               9                                                             Attorneys for Defendants
                                                                                                                             ROBERT PETREE and HUB
                                                              10                                                             INTERNATIONAL INSURANCE
DE LA PEÑA & HOLIDAY LLP




                                                                                                                             SERVICES, INC.
                                                              11
                    Tel. (415) 268-8000 Fax” (415) 268-8180
                      One Embarcadero Center, Suite 2860




                                                              12
                             San Francisco, CA 94111




                                                              13   Dated: October 28, 2020                                   OGLETREE, DEAKINS, NASH,
                                                                                                                             SMOAK & STEWART, P.C.
                                                              14

                                                              15
                                                                                                                             /s/ DANIEL E. RICHARDSON
                                                              16
                                                                                                                             (as authorized on 10/28/2020)
                                                              17                                                             Anthony J. DeCristoforo
                                                                                                                             Daniel Richardson
                                                              18                                                             Attorneys for Plaintiff ARTHUR J.
                                                                                                                             GALLAGHER & CO.
                                                              19
                                                              20

                                                              21

                                                              22

                                                              23

                                                              24   IT IS HEREBY ORDERED:

                                                              25      1. That Plaintiff’s MOTION to COMPEL Answers to Interrogatories and Requests for

                                                              26          Production (“Plaintiff’s Motion) be continued from November 12, 2020, to December 3,
                                                              27
                                                                          2020.
                                                              28
                                                                   194332                                         3                   CASE NO. 2:18-CV-03274-JAM-KJN
                                                                     JOINT STIPULATION AND ORDER TO CONTINUE THE PARTIES’ RESPECTIVE MOTIONS TO COMPEL FURTHER
                                                                                                       RESPONSE TO DISCOVERY
                                                                   Case 2:18-cv-03274-JAM-KJN Document 41 Filed 10/30/20 Page 4 of 4


                                                               1      2. That Defendant’s MOTION TO COMPEL Further Response to Requests for Production of
                                                               2          Documents and Interrogatories be continued from November 12, 2020, to December 3,
                                                               3
                                                                          2020, to be heard concurrently with Plaintiff’s Motion.
                                                               4

                                                               5
                                                                   IT IS SO ORDERED.
                                                               6

                                                               7   Dated: October 30, 2020

                                                               8

                                                               9

                                                              10
DE LA PEÑA & HOLIDAY LLP




                                                              11
                    Tel. (415) 268-8000 Fax” (415) 268-8180
                      One Embarcadero Center, Suite 2860




                                                              12
                             San Francisco, CA 94111




                                                              13

                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19
                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28
                                                                   194332                                         4                   CASE NO. 2:18-CV-03274-JAM-KJN
                                                                     JOINT STIPULATION AND ORDER TO CONTINUE THE PARTIES’ RESPECTIVE MOTIONS TO COMPEL FURTHER
                                                                                                       RESPONSE TO DISCOVERY
